EXAMINER'S AMENDMENT
In view of applicant’s request for reconsideration, the previous election of species requirement is withdrawn.  No claims are withdrawn from consideration.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended to correct obvious minor informalities as follows: 

In the specification:
Page 15 – line 4, “105d” has been replaced with –305d—to correct the reference number.

In the claims:
Claim 23, “the one or more impact lining elements” and “the one or more wear elements” have been replaced with –the impact lining elements—and –the wear elements—respectively for consistency of terminology.
Claim 24, “the one or more impact lining elements” and “the one or more wear lining elements” have been replaced with –the impact lining elements—and –the wear lining elements—respectively for consistency of terminology.
Claim 25, “the one or more impact lining elements” and “the one or more wear lining elements” have been replaced with –the impact lining elements—and –the wear lining elements—respectively for consistency of terminology.
Claim 26, “the one or more wear lining elements” bridging lines 1 and 2, “the one or more wear lining elements” bridging lines 2 and 3, and “the one or more wear lining elements” bridging lines 3 and 4 have been replaced with –the wear lining elements--, --the wear lining elements--, and –the wear lining elements respectively for consistency of terminology.


The following is an examiner’s statement of reasons for allowance:  none of the prior art either taken alone or in combination was deemed to teach or fairly suggest the claimed combination lining for a haul truck body which is arranged to extend over surfaces of said haul truck body that define an impact region and a wear region wherein each of the regions presents a plurality of rubber or polyurethane wear lining elements and rubber or polyurethane impact lining elements respectively.  The device being specifically configured such that said impact lining elements have a higher impact resistance than said wear lining elements and said wear lining elements have a higher wear resistance than the impact lining elements.  Note also, a reference teaching a high wear resistance element does not necessarily imply that such elements additionally have a different impact resistance than other elements. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GORDON whose telephone number is (571)272-6661. The examiner can normally be reached Monday through Friday 8:00 am - 4:00pm.







/STEPHEN T GORDON/Primary Examiner, Art Unit 3616